IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
H & S VENTURES, INC.,
Plaintiff,

C.A. No. Nl 5C-l l-082 JRJ

RM TECHTRONICS, LLC,

Defendant.
Date Subrnitted: December l6, 2016
Date Decided: January 18, 2017

ORDER GRANTING RM TECHTRONICS, LLC’S MOTION TO STAY OR
DISMISS IN FAVOR OF ARBITRATION

Upon consideration of Defendant RM Techtronics, LLC’s Motion to Stay or
Dismiss in Favor of Arbitration,l and Plaintiff’s Response thereto;2 and the record
in this case, IT APPEARS THAT:

l. This dispute arises out of a 2013 transaction between Plaintiff H&S
Ventures, Inc. (“H&S”) and Defendant RM Techtronics, LLC (“RM”) in Which
H&S sold its assets to RM in exchange for one-third ownership in RM.3 RM and

H&S signed multiple agreements in connection With the transaction, including the

 

l RM Techtronics LLC’s Opening Brief Supporting its Motion to Dismiss or Stay in Favor of
Arbitration (“Def. Mot. to Dismiss or Stay”) (Trans. ID. 59708705).

2 Memorandum of Law of Plaintiff H&S Ventures, Inc. in Opposition to RM Techtronics LLC’s
Motion to Dismiss or Stay in Favor of Arbitration (“Pl. Opp. to Def. Motion to Dismiss or Stay”)
(Trans. ID. 59803148).

3 See Cornplaint 1111 6-19 (Trans. ID. 58146083).

Asset Purchase Agreement (“APA”), executed on October l4, 2013, and the LLC
Operating Agreement (“LLC Agr_eement”), executed on December 23, 2013.4

2. The APA contains a “Put Right” Provision which provides that H&S
“shall have the right to require [RM] to purchase all . . . of the Membership Units”
owned by H&S “if and only if’ RM fails to meet three financial performance
conditions (the “Put Conditions”), set forth in the APA, within twelve months from
the Closing Date.5

3. The APA also contains an Integration Clause which provides: “This
Agreement and the schedules referred to herein and the Transaction Documents
constitute the entire agreements of the parties hereto with respect to the purchase of
the Purchased Assets and the other transactions contemplated herein. Any
reference herein to this Agreement shall be deemed to include the schedules

336

hereto. The APA defines “Transaction Documents” as “all such other bills of

7
.” In

sale, endorsements, assignments, or other instruments or documents .
addition, a form LLC Operating Agreement, referred to as a “counterpart” to the

later-executed LLC Agreement,8 is listed as “Exhibit D” on the APA’s “List of

Schedules and Exhibits.”9 The APA also contains a list of deliveries to be made by

 

4 ld. 1111 6_7.

5 Asset Purchase Agreement (“APA”) § 2.4(a) (Trans. ID. 58643392).
6 Id. § 18.3.

7 Id. § 3.2(a).

8 Id. § 3.2(¢).

9 Id. at 43.

H&S to RM at the Closing; all of the Exhibits on the “List of Schedules and
Exhibits,” including the LLC Operating Agreement, are expressly included in this
iisr.‘°

4. The LLC Agreement contains an arbitration clause which provides:
“[A]ny dispute, claim, or controversy arising from or related in any way to this
agreement or the interpretation, application, breach, termination or validity thereof

. will be resolved by arbitration before a single arbitrator in Hartford,
Connecticut, pursuant to the commercial rules then obtaining of the American
Arbitration Association” (the “Arbitration Provision”).ll The Arbitration Provision
contains one exception for violations of Section ll of the LLC Agreement,12 which
are instead subject to injunctive relief.13

5. The LLC Agreement includes an Integration Clause which provides:
“This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and

”l4

understandings pertaining thereto. The LLC Agreement also contains the

following Counterparts Provision: “This Agreement may be executed in any

 

10 Id. § 3.2(e). The other exhibits specifically included in the list are: Exhibit A (Bill of Sale),
Exhibit B (Key Employee Agreements), and Exhibit C (Proprietary Rights and Noncompetition
Agreements). Ia'. § 3.2(a)-(d). The list also includes “Transaction Documents.” ld. § 3.2(a).

ll Limited Liability Company Agreement of RFCO Acquisition LLC (“LLC Agreement”)
§ 13.12 (Trans. ID. 58643531).

12 Section ll details the covenants relating to confidentiality See ia'. § ll.l.

'3 Id. § 11.3.

141611.§13.11.

number of counterparts with the same effect as if all parties hereto had signed the
same document. All counterparts shall be construed together and shall constitute
one instrument.”15

6. Sections 8.8(c) and 8.10 of the LLC Agreement specifically contemplate
the APA’s Put Right Provision_the provision pursuant to which H&S has filed
the instant suit against RM.16

7. On November lO, 2015, H&S sued RM for breach of contract.17 H&S
seeks to enforce the Put Right defined in the APA, alleging that RM failed to meet
the Put conditions by December 31, 2014.'8

8. On October 17, 2016, RM moved to dismiss or stay this suit in favor of
arbitration.19 RM asserts that this dispute should be submitted to arbitration
pursuant to the Arbitration Provision in the LLC Agreement.20

9. In opposition, H&S contends that this dispute arises solely under the
APA, and therefore, the Arbitration Provision in the LLC Agreement is

inapplicable21 H&S further argues that even if the Arbitration Provision is

deemed applicable, RM waived its right to demand arbitration because RM

 

'5 Id. § 13.7.

16 Ia'. §§ 8.8(c) (referring to the Put Right Provision in the APA and defining “Asset Purchase
Agreement”), 8.10 (twice referring to § 2.4 of the APA).

17 See Complaint.

‘81¢1.111111,15_16,18_19,22.

'9 Def. Mot. to Dismiss or Stay.

20 See id.

21 See Pl. Opp. To Def. Motion to Dismiss or Stay.

4

substantially participated in these proceedings, and because RM waited over ten
months to raise the issue of arbitration.22

10. RM contends that the Arbitration Provision is broad and applies because
it is incorporated into the APA,23 RM argues that it has not waived its right to
demand arbitration because H&S has not been prejudiced by Rl\/I’s delay in
bringing this motion.24

ll. The APA and the LLC Agreement are integrated and must be read
together. The APA’s definition of “Transaction Documents” is broad, including a
list of “all such . . . bills of sale, endorsements, assignments, or other instruments

”25 This broad definition of “Transaction Documents” includes the

or documents.
LLC Agreement.26 The APA’s List of Schedules and Exhibits includes a form
LLC Agreement,27 and the APA’s Integration Clause states that the Transaction

Documents and Schedules, along with the APA, “constitute the entire agreements

of the parties hereto.”28 The APA’s list of documents to be delivered at the

 

22 See id.

23 See Def. Mot. to Dismiss or Stay at 13-17; RM Techtronics LLC’s Reply Brief Supporting its
Motion to Dismiss or Stay in Favor of Arbitration at 1-6 (“Def. Reply Br.”) (Trans. ID.
59864854).

24 Def. Reply Br. at 13.

25 APA § 3.2(3).

26 See, e.g., Zimmerman v. Crothall, 62 A.3d 676, 715 n.212 (Del. Ch. 2013) (Deeming the term
“Indemnified Party,” defined in the contract as “includ[ing] the Purchasers and their affiliates
and their respective officers, directors, trustees, agents, representatives, employees, and
controlling persons,” to include an individual the Court identified as an “agent,” given that it was
a “broad definition”).

27 APA at 43.

28 Id. § 18.3.

Closing expressly includes the LLC Agreement.29 Moreover, the LLC Agreement,

”30

which functions to “further[] the transaction outlined in the [APA], references

the APA’s Put Right Provision in two sections and states that it “supersedes all
prior agreements.” The numerous cross-references between the two agreements,31
and the fact that they are both parts of the same overall transaction,32 are
“sufficient nexus[es] to justify the merging of . . . these documents.”33

12. The Arbitration Provision encompasses disputes “in any way related to”
the LLC Agreement. In BA YPO Parmership v. Technology JP, LP,34 at issue was
an arbitration clause containing the language, “arising out of and related to the

»35

Transactions. The dispute in BAYPO arose under an agreement that was

separate from, but integrated with, the agreement which contained the arbitration

 

29 Id. § 3.2.

30 See BA YP() Lta'. P ’ship v. Tech. JV, LP, 940 A.2d 20, 27 (Del. Ch. 2007).

2‘ See, e.g., APA §§ 3.2(a), 18.3; LLC Agreement §§ 8.8(¢), 8.10.

32 See Restatement (Second) of Contracts § 202 (1981) (“[W]ritings that are part of the same
transaction are interpreted together.”).

33 BA YPO, 940 A.2d at 28 n.33. lt is not fatal to RM’s integration argument that the APA and
the LLC Agreement were signed at different times. See id.

Also persuasive to this determination are the paragraphs in the Complaint which reference the
LLC Agreement. See Complaint 1[11 10, 13, 17 (Trans. ID. 58146083). The Complaint cites the
Net Cash Flow Provision and definition, and refers to the LLC Agreement for the definition of
Net Cash Flow. Id. 11 13; see also LLC Agreement § 1.27. The APA states: “[I]n the event that
the Seller exercises the Put Right, the Purchaser shall distribute to the Seller, a percentage, equal
to the Seller’s Percentage Interest (as defined in the [LLC] Operating Agreement), of the
Purchaser’s Net Cash Flow (as Such term is defined in the [LLC] Operating Agreement) as of the
date of the exercise of the Put Right . . . .” APA § 2.4(a). The Complaint’s reference to Net Cash
Flow, which is inextricably linked to the Put Right, further evidences the applicability of the
Arbitration Provision to this dispute.

34 Id.

25 Id. at 28 n.io.

clause.36 Because the agreements were integrated, the Court of Chancery found the
language sufficient to send the dispute to arbitration37 Here, the language “in any
way” precedes “related to” in the Arbitration Provision. The phrase “in any way”
thus makes the Arbitration Provision here even broader than that at issue in
BAYPO. Given this language, it is apparent that the parties intended for the
Arbitration Provision to have a broad scope.38

13. The claim sub judice is related to the LLC Agreement: the LLC
Agreement contemplates the Put Right in two sections; the execution of the LLC
Agreement, along with the other Transaction Documents, perfected the Closing as
contemplated in the APA; and the LLC Agreement and the APA are integrated and
therefore should be read together. Consequently, this dispute does not arise solely

under the APA.39

 

26 ld. at 27_28.

37 Id. at 28.

38 See Douzinas v. Am. Bureau of Shipping, Inc., 888 A.2d 1146, 1150 (Del. Ch. 2006); see also,
e.g., Rose Heart, Inc. v. Ramesh C. Batta Assocs., P.A., 1994 WL 164581, at *4 (Del. Super.
Apr. 12, 1994); Karish v. SI Int’l, Inc., 2002 WL 1402303, at *2 (Del. Ch. June 24, 2002);
Bayless v. Davox Corp., 2000 WL 268310, at *1 (Del. Ch. Mar. l, 2000).

39 See James & Jackson v. Willie Gary, 906 A.2d 76 (Del. 2006). The Arbitration Provision
satisfies both prongs of the Willie Gary test. As to prong l, the Arbitration Clause generally
provides for arbitration of all disputes. There is one narrowly tailored exception that does not
contravene this conclusion. See West IP Communications, Inc. v. Xactly Corp., 2014 WL
3032270 (Del. Super. June 24, 2014). As to prong 2, the Arbitration Provision references the
American Arbitration Association’s set of rules (“AAA Rules”). The AAA Rules empower
arbitrators to decide the issue of arbitrability. See Carder v. Carl M. Freeman Communities,
2009 WL 106510 (Del. Ch. Jan. 5, 2009). Therefore, it is proper for an arbitrator to ultimately
decide Whether this claim is arbitrable.

7

14. With regard to waiver, while it is undisputed that RM waited over ten
months before it raised the issue of arbitration, and actively participated in this
lawsuit for over ten months,40 Delaware has a strong public policy favoring
arbitration.41 It is very difficult to waive arbitration even when there has been a
delay in demanding arbitration, or where the party demanding arbitration has
already played a substantial role in the litigation.42 Courts generally look to
whether the party opposing arbitration has suffered any prejudice as a result of the
delay in demanding arbitration.43 Here, there is no substantial prejudice to H&S
resulting from the delay. While it is true that H&S’s Motion for Summary
Judgment will not be considered by the Court should this claim be arbitrable, H&S
will have the opportunity to present its arguments, and related evidence, to an
arbitrator. Consequently, this prejudice is not so substantial as to overcome the

strong public policy favoring arbitration in Delaware.44

 

40 See W.R. Ferguson, Inc. v. William A. Berbusse, Jr., Inc., 59 Del. 229, 216 A.2d 876 (Del.
1966)_; Fr:f¢.'on S!er:f (.`o. v. Weher Engfneer.ing C'r)._. 517 A.2d 281 (Dcl. Ch. 1988).

'H S'ee, e.g.. .)'mne.r.firh`¢m, h?c', v. Rc{v!)'?t.’r)!t Sert-‘. (`0.. 424 A.2d 665_. 663 {'D€|- Ch- 1980)-

42 See. e.g.. The Tr)w:? of .S`:'H_\,)rm: v. Ker.')‘ ("!_v. Le\'y ('r)m'!, 2004 WL 2671745. at *3 (Del. Ch.
Nov. 9, 2004); Parfi Holdl`ng AB v. Mirror lmage Internet, Inc., 842 A.2d 1245, 1260 (Del. Ch.
2004); Ballenger v. Appll'ea' Digital Solutions, Inc., 2002 WL 749162, at *7 (Del. Ch. Apr. 24,
2002); Wilshire Rest. Group, Inc. v. Ramaa'a, Inc., 1990 WL 195910, at *3 (Del. Ch. Dec. 5,
1990`}; Actz'on Drug (_`0. v. R. Buyh'n C0., 1989 WL 69394, at *5 (Del. Ch. June 19. 1988).

42 E.g., Halpem Me.»,!. Servs.. /.Lc_' v. Gem»y. 2012 WL 691623, at *3 (Del. Ch. :-=eh. 17, 2012)
(“[I]t is not merely the inconsistency of a party’s actions, but the presence or absence of
prejudice which is determinative of waiver.”) (quoting Gavlik Constr. C0. v. H.F. Campbell Co.,
526 F.2d 777, 783 (3d Cir. 14)7’5)_).

44 E.g., .s'H-r_w-na, 2004 WL 2621745, at *3.

NOW THEREFORE, for the foregoing reasons, Defendant’s Motion to
Dismiss or Stay in Favor of Arbitration is GRANTED and this matter is STAYED
pending, and subject to, the arbitrator’s decision on arbitrability. The parties shall
report the arbitrator’S decision on arbitrability to the Court within 30 days of its

issuance.

IT IS SO ORDERED.

/s/ J an R. Jurden
J an R. Jurden, President Judge